Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 1 of 21 PAGEID #: 3573




                             In the United States District Court
                              for the Southern District of Ohio
                                       Western Division


     Tammy Hatmaker,

            On behalf of herself and those similarly       Case No. 3:17-cv-146
            situated,

                    Plaintiffs,                            Judge Thomas Rose

            v.                                             Magistrate Judge Sharon L. Ovington

     PJ Ohio, LLC, et al,

                    Defendants.


      Plaintiffs’ Unopposed Motion for Preliminary Settlement Approval


           Plaintiffs Kendall Peyton, Alan Huxford, Derek Green, and Bobby White ask the Court to

 preliminarily approve the settlement between Plaintiffs and Defendants PJ Ohio, LLC, BLD

 Brands, LLC, Serazen, LLC, PJ Pizza Ohio, LLC, PJ Las Vegas, LLC, PJ North Carolina, LLC,

 Doug Pak, and Darcie Mangus. The proposed Settlement Agreement,1 attached as Exhibit 1,

 resolves the collective/class-wide claims raised in this lawsuit. Defendants do not oppose this

 motion and consent to certification of the class and collective for settlement purposes only.

           Plaintiffs ask that the Court to:

           (1) Preliminarily approve the proposed settlement.

           (2) Approve the content, form, and distribution of the class notice.




 1
  The parties are in the process of obtaining a fully executed copy. They will supplement the record with a fully-
 executed version as soon as it is available.
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 2 of 21 PAGEID #: 3574




       (3) Preliminarily approve the service award for the Plaintiffs.

       (4) Provisionally approve Class Counsel’s request for attorneys’ fees and costs.

       (5) Schedule a fairness hearing approximately 150 days after preliminary approval.

 The arguments in support of Plaintiff’s Motion are more fully set forth in the attached

 memorandum.



                                             Respectfully submitted,

                                             /s/ Andrew R. Biller
                                             Andrew R. Biller
                                             Andrew P. Kimble
                                             Biller & Kimble, LLC
                                             8044 Montgomery Road, Suite 515
                                             Cincinnati, OH 45236
                                             Telephone: (513) 715-8711
                                             Facsimile: (614) 340-4620
                                             abiller@billerkimble.com
                                             akimble@billerkimble.com
                                             www.billerkimble.com




                                                 2
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 3 of 21 PAGEID #: 3575




                          In the United States District Court
                           for the Southern District of Ohio
                                    Western Division


  Tammy Hatmaker,

         On behalf of herself and those similarly    Case No. 3:17-cv-146
         situated,

                 Plaintiffs,                         Judge Thomas Rose

         v.                                          Magistrate Judge Sharon L. Ovington

  PJ Ohio, LLC, et al,

                 Defendants.


        Memorandum in Support of Plaintiffs’ Unopposed Motion for
                   Preliminary Settlement Approval


    1. Introduction

        Plaintiffs Kendall Peyton, Alan Huxford, Derek Green, and Bobby White have reached a

 Settlement Agreement (Exhibit 1) between themselves, the putative class/collective action

 members (collectively, “Plaintiffs”), and Defendants PJ Ohio, LLC, BLD Brands, LLC, Serazen,

 LLC, PJ Pizza Ohio, LLC, PJ Las Vegas, LLC, PJ North Carolina, LLC, Doug Pak, and Darcie

 Mangus (collectively, “Defendants”). If approved, the Agreement will resolve the claims against

 Defendants that Plaintiffs asserted in the lawsuit. Defendants do not oppose this motion and

 consent to certification of the class and collective for settlement purposes only.

        Plaintiffs now ask the Court to begin the approval process and preliminarily approve the

 parties’ Agreement.
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 4 of 21 PAGEID #: 3576




     2. Standard for Settlement Approval

         Courts typically use a three-step procedure for approving class-wide settlements. Merkner

 v. AK Steel Corp., No. 1:09-cv-423, 2011 U.S. Dist. LEXIS 157375, at *1 (S.D. Ohio Jan. 10, 2011).

 First, the Court determines whether to preliminarily approve the settlement. Id. Second, notice of

 the settlement is sent to interested persons. Id. And third, the Court must decide whether to

 finalize approval after holding a hearing. Id.

         In evaluating an FLSA settlement, the Court’s role “is comparable to that of a court in a

 settlement of a class action…” Kritzer v. Safelite Sols., LLC, 2012 U.S. Dist. LEXIS 74994, at *5

 (S.D. Ohio May 30, 2012). The Court must ensure that the settlement is (1) the product of a bona

 fide dispute, (2) fair, reasonable, and adequate, and (3) reached through arms-length negotiation.

 Id. at *5–6. As described below, the proposed settlement meets this standard.

     3. Background of the Lawsuit and the Claims

         This litigation began on April 27, 2017. See Complaint, Doc. 1. Three pizza delivery

 drivers, Tammy Hatmaker, Stephen Hatmaker, and Kendall Peyton sued Defendants under state

 and federal wage laws.2 Defendants include various entities and individuals that Plaintiffs allege

 own and operate a group of approximately 70 Papa John’s franchise locations. Defendants dispute

 that some of the individuals and/or entities qualify as “employers” for purposes of wage and hour

 laws.

         This lawsuit alleges several wage and hour claims, all centered on Defendants’ vehicle

 reimbursement policy. Specifically, Plaintiffs allege that Defendants require Plaintiffs and the

 other delivery drivers to provide their own vehicles to deliver Defendants’ pizza and other food.


 2
  Ms. Hatmaker was withdrawn as a named plaintiff on August 10, 2020. See Doc. 156. Defendants successfully moved
 to dismiss Mr. Hatmaker as a result of his bankruptcy filing. See Doc. 170 and 171.


                                                        2
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 5 of 21 PAGEID #: 3577




 The crux of the parties’ dispute is whether the reimbursement provided by Defendants adequately

 reimbursed Plaintiffs and other drivers for their vehicle expenses.

        The parties vigorously contested how the law applied to those facts. This Court resolved

 that dispute for purposes of this case through cross-motions for partial summary judgment and

 held that “[a]s a matter of law, the proper measure of minimum wage compliance for pizza delivery

 drivers is to either (1) track and pay delivery drivers’ actual expenses or (2) pay the mileage

 reimbursement rate set by the Internal Revenue Service.” See Order, Doc. 124.

        Defendants contended then, and still contend now, however, that they are permitted to

 “reasonably approximate” the employee’s expenses and reimburse that amount. See e.g., Kennedy

 v. Mountainside Pizza, Inc., 2020 U.S. Dist. LEXIS 154792, at *14 (D. Colo. Aug. 26, 2020); U.S.

 D.O.L., Wage & Hour Div., Opinion Letter FLSA2020-12 (Aug. 31, 2020) (affirming the

 “reasonably approximate” standard). Defendants further contend that their reimbursement

 practice met this standard and, accordingly, there has been no underpayment.

        Over the course of this 4+ year litigation, the parties briefed numerous issues in the case,

 including through Defendants’ Motion to Dismiss (Doc. 94), several motions to compel/for

 protective orders (Doc. 130, 137, and 145), Plaintiffs’ Motion for Prejudgment Attachment (Doc.

 167), and Defendants’ Motion to Dismiss Plaintiff Stephen Hatmaker (Doc. 157). The parties also

 engaged in substantial discovery.

    4. Settlement Negotiations

        The parties have made multiple attempts to settle this dispute, including three mediations

 with professional mediators and additional settlement discussions at various times throughout the

 case. The first mediation occurred on September 22, 2017, with Hunter Hughes in Atlanta,




                                                  3
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 6 of 21 PAGEID #: 3578




 Georgia. The second mediation occurred on July 2, 2018, with retired judge Gene Porter in Las

 Vegas, Nevada. The third mediation occurred via Zoom on April 1, 2021, with retired federal

 magistrate judge F. Bradford Stillman. Retired Judge Stillman was able to broker the deal that the

 parties now present to the Court.

    5. Summary of Settlement Terms

        The Agreement requires Defendants to pay a total of $3,250,000 to resolve Plaintiffs’ and

 the putative class members’ claims in this lawsuit. The $3,250,000 is inclusive of expenses, service

 awards, and attorneys’ fees.

        In order to facilitate Defendants paying this sum, the settlement payments will be broken

 int two payments. The first payment of $2,250,000 will occur within 40 days of the Court granting

 final settlement approval. The second payment of $1,000,000 will occur on or before April 1, 2022.

        The fund will be distributed to every class member, without requiring anyone to submit a

 claim form. Each class member will receive his or her prorated share, based on an anticipated

 hybrid formula set forth in the Settlement Agreement, which is based on weeks worked and/or

 miles driven. The 837 class members that have already opted into the case will receive a 1.25 share.

 All other class members will receive a single share.

    6. The Settlement provides a fair resolution of disputed claims.

        When evaluating a settlement, the most important consideration is the plaintiff’s

 probability of success on the merits. Kritzer, 2012 U.S. Dist. LEXIS 74994, at *20. To assist the

 Court with that endeavor, Plaintiffs will describe the facts and law underlying his claims.

        There are several areas of dispute in this case. Plaintiffs contend that the key facts at issue

 in this case (basically the miles driven and the reimbursements paid) are discernible from




                                                  4
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 7 of 21 PAGEID #: 3579




 Defendants’ business records, which were provided to Plaintiffs prior to the mediations.

 Defendants, on the other hand, contend that Plaintiff and the putative class members are in the

 exclusive possession of records of their business expenses, and that said records would show that

 Defendants more than likely over-reimbursed Plaintiff and the putative class members. Based

 upon the records reviewed through discovery and for mediation, Defendants’ delivery drivers

 drove approximately 59 million miles during the relevant time. During that time, Defendants

 reimbursed the drivers approximately $15.8 million. This is an average reimbursement rate of

 approximately $0.27 per mile.

        One key area of dispute in this case centers on determining the appropriate legal standard.

 As noted above, this Court held that the proper methodology for reimbursing delivery drivers is to

 either (1) track and reimburse the drivers’ actual expenses or (2) reimburse the drivers at the IRS

 business mileage rate. See Order, Doc. 124. Following this Court’s November 5, 2019 decision,

 Defendants requested permission to appeal the decision on an interlocutory basis, which was

 denied by the Court. See Defendants’ Motion, Doc. 125. If this action is not resolved, Defendants

 intend to pursue their appeal rights relating to, among other things, the November 5, 2019 decision

 concerning the appropriate legal standard for reimbursing pizza delivery drivers.

        On August 31, 2020, the Department of Labor issued an Opinion Letter, FLSA2020-12

 (“Letter”), which rejected this Court’s decision in this case as the operative legal standard.

 Instead, the Letter endorsed Defendants’ proposed “reasonable approximation” standard.

        On May 7, 2021, this Court declined to defer to the Letter and affirmed the legal standard

 adopted in this lawsuit. Waters v. Pizza to You, LLC, 2021, U.S. LEXIS 87604, at *27–28 (S.D.




                                                 5
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 8 of 21 PAGEID #: 3580




 Ohio May 7, 2021). This guidance was published after the parties reached the settlement

 agreement in this case.

        Although Plaintiffs are confident in the correctness of the Court’s decision, Defendants

 will appeal it. A successful appeal would dramatically affect Plaintiffs’ potential damages. If

 Defendants successfully appealed the legal standard, they would argue that what they paid—$.27

 per mile on average—“reasonably approximated” the drivers’ expenses and, thus, there is no

 violation at all. Plaintiffs would argue that $.27 does not “reasonably approximate” the drivers’

 expenses, and that class suffered damages. Experts would likely opine on what a “reasonably

 approximate” amount is, resulting in a range of potential damages (with $0 being a possible

 outcome). Thus, Plaintiffs’ ultimate success is uncertain.

        Based on Plaintiffs’ calculations, which Defendants are likely to dispute in some measure,

 the approximate IRS rate of $.55 would result in under-reimbursed vehicle expenses of

 approximately $16.5 million. Additional damages under state law may apply, as might FLSA

 liquidated damages for the opt-ins. Moreover, the various laws at issue also entitle prevailing

 plaintiffs to recover their reasonable attorney’s fees and costs.

        Aside from Defendants’ legal and factual arguments (which dispute the merits of Plaintiffs’

 allegations and claims), and, in Plaintiffs’ view, more importantly, Defendants claim that they are

 unable to withstand a judgment or settlement greater than that which could be reached here.

 Through discovery, Defendants provided financial information that tends to support Defendants’

 claim. Plaintiffs obtained additional financial information via a subpoena directed to PNC Bank.

 Defendants also provided information regarding a loan with PNC Bank for $30 million According

 to publicly filed documents, PNC sued Defendants for defaulting on the loan on May 2019.




                                                   6
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 9 of 21 PAGEID #: 3581




        Whether through fighting the merits of this lawsuit through appeal or because of a lack of

 collectability, Plaintiffs risk a worse result if litigation continued. This risk weighs in favor of

 settling the case at this time and supports the settlement reached here. As it stands, the Agreement

 provides substantial relief to the aggrieved workers.

    7. Additional Fairness Considerations

        When evaluating settlements, courts also look at other factors, including (1) the

 complexity, expense, and likely duration of the litigation; (2) the stage of the proceedings and

 amount of discovery completed; (3) the judgment of experienced trial counsel; (4) the nature of

 the negotiations; (5) any objections from class members; and (6) the public interest. Kritzer, 2012

 U.S. Dist. LEXIS 74994, at *20. Plaintiffs address each factor below.

        Complexity, expense and likely duration. Wage and hour class/collective actions are

 inherently complex. See, e.g., Arledge v. Domino’s Pizza, Inc., 2018 U.S. Dist. LEXIS 179474, at *5

 (S.D. Ohio Oct. 17, 2018). Pizza delivery driver cases are especially complex and time consuming

 because of the disputed legal standard that turns on regulations, Auer/Kisor deference issues,

 Department of Labor guidance and case law, and the potential for expert testimony.

        Even within the area of pizza delivery driver cases, this litigation is particularly

 complicated. It encompasses approximately 70 stores, thousands of drivers, three different states,

 and high potential damages. This factor weighs in favor of approving the settlement.

        Stage of the proceedings/discovery. The parties have litigated this case for over four

 years. The parties have filed numerous, substantive motions—including motions for partial

 summary judgment and to dismiss—and have completed substantial discovery. Conditional




                                                  7
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 10 of 21 PAGEID #: 3582




 certification was granted, notice was sent, and that process has completed. At this stage, the parties

 are able to evaluate settlement and value the case for that purpose.

        Trial counsel’s judgment. Plaintiffs’ counsel supports the settlement and believes that it

 is a fair, adequate, and reasonable resolution.

        Negotiations. As addressed above, the parties negotiated this case through three formal

 mediations with three different mediators and had numerous, informal settlement discussions.

 This process, along with the obviously contested docket entries, demonstrates that the settlement

 was reached through arms-length negotiations. This factor weighs in favor of approval.

        Class member objections. The class members have not yet received notice, so this factor

 will need to be evaluated at final approval.

        The public interest. The public has an interest in both resolving complex class actions,

 which require significant Court resources that could be allocated to other matters. Moreover, the

 public has an interest in ensuring that minimum wage workers receive a just and speedy resolution

 to claims for unpaid wages. Both weigh in favor of approving the settlement.

    8. The proposed attorneys’ fee award is reasonable and should be approved.

        Class Counsel applies for an award of one-third of the settlement fund as attorneys’ fees

 ($1,083,333). Defendants have agreed not to object to this award, which is a standard amount in

 this type of case. See, e.g., Brandenburg, 2019 U.S. Dist. LEXIS 204371, at *5 (An award of one-

 third “is a normal fee amount in a wage and hour case.”); see also Dewald v. Time Warner Cable

 Inc., 2021 U.S. Dist. LEXIS 32459, at *14 (S.D. Ohio Feb. 16, 2021) (“When using the

 percentage-of-the-fund method, courts in this Circuit generally approve of awards that are 1/3 of

 the total settlement.”). “Absent compelling reasons to the contrary, this Court prefers the




                                                   8
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 11 of 21 PAGEID #: 3583




 percentage-of-the-fund method, as it best reflects the FLSA’s employee-protection objective.”

 Dewald, 2021 U.S. Dist. LEXIS 32459, at *16.

        The Settlement Agreement is not conditioned on an award of attorneys’ fees. Thus, the

 Court need not make a final decision as to fees and costs now. Instead, Plaintiffs ask that the Court

 provisionally approve the fee award, subject to any objections from Class Members prior to final

 approval. Provisionally approving the fee award at this stage serves a useful function, however,

 because the Class Members can be accurately informed in the notice as to what to expect with

 respect to attorneys’ fees and costs.

        Regardless, Class Counsel will expend additional time on this case during the notice and

 approval process, which would affect the Court’s final evaluation of the final fee award, to the

 extent that the Court conducts a lodestar crosscheck. Likewise, Class Counsel will incur additional

 expenses between now and final approval, including, for example, costs of sending notice to the

 Class Members. At the final fairness hearing, the Court will have a full record to be able to evaluate

 Class Counsels’ request for fees and a reimbursement of expenses.

    9. The incentive payment is reasonable, and similar payments are routinely awarded.

        Plaintiffs requests a $10,000 incentive/service award for each of the four remaining named

 plaintiffs. “Courts routinely approve incentive awards to compensate named plaintiffs for the

 services they provide and the risks they incurred during the course of the class action litigation.”

 In re Southern Ohio Correctional Facility, 175 F.R.D. 270, 272 (S.D. Ohio 1997).

        Incentive awards account for the fact that “[b]ut for an individual worker coming forward

 to advocate for his fellow workers, many, if not most, wage and hour issues would go unaddressed.

 A worker who advocates for his or her colleagues assumes substantial risk, including the risk that




                                                   9
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 12 of 21 PAGEID #: 3584




 a prospective employer may be hesitant to hire an employee who sued a past employer. Given that

 employers can find such information through a simple internet search, this risk is very real.”

 Brandenburg v. Cousin Vinny’s Pizza, LLC, 2019 U.S. Dist. LEXIS 204371, at *21 (S.D. Ohio Nov.

 25, 2019). The same considerations apply to this case as well.

        The incentive award proposed here is typical in these types of cases. See, e.g., Chrismon v.

 Meadow Greens Pizza, 2020 U.S. Dist. LEXIS 119873, at *14 (E.D.N.C. July 7, 2020) (collecting

 cases approving a $10,000 service award in pizza delivery driver cases).

    10. For settlement purposes, the Court should certify a class and collective action.

        Rule 23 allows one or more individuals to act on behalf of a class of individuals with similar

 claims. Representative actions can be appropriate in wage and hour lawsuits where individual

 claims may be relatively small, but substantial in the aggregate. For settlement purposes, Plaintiffs

 asks the Court to certify the following hybrid class/collective:

        All current and former Delivery Drivers employed by PJ Ohio, LLC, PJ North
        Carolina, LLC, PJ Las Vegas, LLC, or Serazen, LLC from April 27, 2014 to April
        1, 2021, who do not exclude themselves.

        Defendants consent to certification of the above class for settlement purposes only. In

 doing so, Defendants do not waive any arguments they have opposing class/collective action

 certification, should the Court decline to approve the settlement.

        “A party seeking class certification must affirmatively demonstrate his compliance with

 the Rule—that is, he must be prepared to prove that there are in fact sufficiently numerous parties,

 common questions of law or fact, etc.” Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551

 (2011). As described below, all the requirements for class certification are met.




                                                  10
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 13 of 21 PAGEID #: 3585




         While the FLSA requires similarly-situated workers to affirmatively “opt-in” before

 becoming a party plaintiff to an action for unpaid wages, Ohio law does not contain such a

 requirement. See Ohio Const. Art. II, Sec. 34a; O.R.C. 4111.03 and 4111.10. Consequently,

 plaintiffs may maintain class actions for unpaid wages under Civ. R. 23. See, e.g., Castillo v. Morales,

 Inc., 302 F.R.D. 480, 489–90 (S.D. Ohio Sept. 2014) (certifying a class for Ohio minimum wage

 claims); Brandenburg v. Cousin Vinny’s Pizza, LLC, 2018 U.S. Dist. LEXIS 189878 (S.D. Ohio

 Nov. 5, 2018) (certifying a class asserting similar Ohio minimum wage claims). Likewise, North

 Carolina and Nevada wage laws do not contain an “opt in” requirement.

         Because the standard to certify a collective action is easier to meet than the standard under

 Rule 23, meeting the Rule 23 standard also meets the collective action standard. Therefore,

 collective action certification is also appropriate here.

         10.1. Plaintiffs have satisfied the four Rule 23(a) prerequisites for class
               certification.

         Under Rule 23(a), Plaintiffs must satisfy four prerequisites in order for the Court to certify

 a class: (1) the class must be “so numerous that joinder of all members is impracticable,” (2)

 “questions of law or fact common to the class” must exist, (3) “the claims or defenses of the

 representative parties” must be “typical of the claims or defenses of the class,” and (4) the

 representative parties must “fairly and adequately protect the interests of the class.” As set forth

 below, for purposes of settlement, Plaintiffs posit that each of these requirements is satisfied here.

 Defendants have agreed Rule 23 class certification for settlement purposes only.

             10.1.1.Numerosity

         Rule 23(a)(1) requires that the proposed class be so numerous that joinder of all members

 is impracticable. “The plaintiff is not required to establish that it is impossible to join all of the



                                                   11
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 14 of 21 PAGEID #: 3586




 proposed class , but simply that joinder would be difficult and inconvenient.” Swigart v. Fifth Third

 Bank, 288 F.R.D. 177, 183 (S.D. Ohio 2012) (internal quotations and punctuation omitted).

        Here, during the relevant time, Defendants employed thousands of class members that

 were subject to the pay policies alleged in the Complaint. This easily meets the numerosity

 requirement.

            10.1.2.Commonality

        Rule 23(a)(2)’s commonality requirement is satisfied where there are “questions of law or

 fact common to the class.” Commonality exists “as long as the members of the class have allegedly

 been affected by a general policy of the defendant, and the general policy is the focus of the

 litigation.” Sweet v. Gen. Tire & Rubber Co., 74 F.R.D. 333, 335 (N.D. Ohio 1976). Individual class

 members need not be identically situated to meet the commonality requirement. Rather, the

 “requirement is met where the questions linking the class members are substantially related to the

 resolution of the litigation even though the individuals are not identically situated.” Swigart, 288

 F.R.D. at 183, citing DeBoer v. Mellon Mortgage Co., 64 F.3d 1171, 1174 (8th Cir. 1995). Moreover,

 commonality is not required on every question raised in a class action. Rather, Rule 23 is satisfied

 when the legal question linking the class members is substantially related to the litigation’s

 resolution. Id.; see also Bacon v. Honda of American Mfg., Inc., 370 F.3d 565, 570 (6th Cir. 2004)

 (commonality not required when“[i]t is unlikely that differences in the factual background of each

 claim will affect the outcome of the legal issue”).

        Here, Plaintiffs maintain that the legal theories and relevant facts are common to the class

 because the class consists of workers that were allegedly harmed in the same way. Plaintiffs

 identified the following common questions of law or fact presented by his claims: (1) how much




                                                  12
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 15 of 21 PAGEID #: 3587




 Defendants reimbursed delivery drivers for their expenses, (2) whether Defendants adequately

 reimbursed delivery drivers for their delivery expenses, (3) what legal standard applies to this

 situation, and (4) what damages and liquidated damages are available to the class members as a

 result of Defendants’ practices. Outside of the settlement context—i.e., when an employer

 disputed class certification—courts have found that class certification is appropriate for nearly

 identical claims. See, e.g., Waters v. Pizza to You, LLC, 2021 U.S. Dist. LEXIS 11743, at *27 (S.D.

 Ohio Jan. 22, 2021).

             10.1.3. Typicality

         Rule 23(a)(3) requires that the class representatives’ claims be typical of the class

 members’ claims. “Typical does not mean identical, and the typicality requirement is liberally

 construed.” Swigart, 288 F.R.D. at 185, citing Gaspar v. Linvatec Corp., 167 F.R.D. 51, 57 (N.D.Ill.

 1996). “Factual variations in the individual claims will not normally preclude class certification if

 the claim arises from the same event or course of conduct as the class claims, and gives rise to the

 same legal or remedial theory.” Id., citing Alpern v. UtiliCorp United, Inc., 84 F.3d 1525, 1540 (8th

 Cir.1996). Typicality focuses on the conduct of a defendant and whether a proposed class

 representative has been injured by the same kind of conduct alleged against the defendant as other

 members of the proposed class. Id., citing Clay v. Am. Tobacco Co., 188 F.R.D. 483, 491

 (S.D.Ill.1999) (“The Court should concentrate on the defendants’ alleged conduct and the

 plaintiffs’ legal theory to satisfy Rule 23(a)(3).”).

         Finding that commonality exists generally results in a finding that typicality also exists.

 Violette v. P.A. Days, Inc., 214 F.R.D. 207, 214 (S.D. Ohio 2003). Typicality “is generally

 considered to be satisfied if the claims or defenses of the representatives and the members of the




                                                    13
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 16 of 21 PAGEID #: 3588




 class stem from a single event or are based on the same legal or remedial theory.” Swigart, 288

 F.R.D. at 185 (internal citations omitted). Where, as here, “it is alleged that the same unlawful

 conduct was directed at or affected both the named plaintiff[s] and the class sought to be

 represented, the typicality requirement is usually met irrespective of varying fact patterns which

 underlie individual claims.” Laichev v. JBM, Inc., 269 F.R.D. 633, 640–41 (S.D. Ohio 2008).

 Additionally, differences in the amount of damages allegedly owed each putative class member “is

 not fatal to a finding of typicality.” Id. at 641.

         Here, Plaintiffs are members of the putative class and their claims are typical of all class

 members’ claims in that they all arise from the same courses of conduct. Plaintiffs maintain that

 each claim in this lawsuit arises from Defendants’ pay practices that were applied to all employees

 in the same way. For example, the same or similar reimbursement rates applied to all class

 members. Whether Defendants’ pay practices are illegal is a question answerable on a class-wide

 basis. “The premise of the typicality requirement is simply stated: as goes the claims of the named

 plaintiff, so go the claims of the class.” Id. at 640. If Defendants’ wage and hour practices violate

 Ohio, North Carolina, or Nevada law as to Plaintiffs, they violate those laws as to the putative class

 members; and, accordingly, the typicality requirement is met here.

             10.1.4. Adequacy of Representatives

         Rule 23(a)(4) requires that class representatives must fairly and adequately protect the

 interests of the class. This requirement calls for a two-pronged inquiry: (1) Do the representatives

 have common interests with the putative class members? (2) Will the representatives vigorously

 prosecute the interests of the class through qualified counsel? In re Am. Med. Sys., Inc., 75 F.3d

 1069, 1083 (6th Cir. 1996). These two requirements are met here.




                                                      14
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 17 of 21 PAGEID #: 3589




        With respect to the first inquiry, because Plaintiffs are challenging the same conduct and

 seeking the same relief as would the rest of the class members, Plaintiffs’ interests are aligned with

 those of the class members sufficient to satisfy the first prong of the adequacy requirement. See,

 e.g., Swigart, 288 F.R.D. at 186; Smith v. Babcock, 19 F.3d 257, n.13 (6th Cir. 1994); Thomas v.

 SmithKline, 201 F.R.D. 386, 396 (E.D. Pa. 2001). Indeed, Plaintiffs’ interests are essentially

 identical to all putative class members’ interests.

        With respect to the second inquiry, Plaintiffs have fulfilled the duties of a named plaintiffs

 to date and is expected to continue to do so. Likewise, Plaintiffs’ counsel is well-qualified to handle

 this matter. This case is one of many “delivery driver lawsuits” that Plaintiffs’ counsel is litigating

 across the nation. Through those cases, counsel have litigated many of the key issues in these cases,

 including motions to dismiss, motions for summary judgment, and motions for class certification.

 See Brandenburg v. Cousin Vinny’s Pizza, LLC, No. 3:16-cv-516, 2019 U.S. Dist. LEXIS 204371,

 at *6 (S.D. Ohio Nov. 25, 2019) (“The Court is familiar with Class Counsel’s work in this and

 other cases like it. The ‘[] delivery driver’ cases require substantial expertise and firm resources to

 pursue. The Court agrees that Class Counsel’s work in this area is exemplary…”). Plaintiffs’

 counsel have actively and vigorously pursued Plaintiffs’ (and the putative class members’) claims

 in this case. Plaintiffs’ counsel has committed, and will continue to commit, the resources

 necessary to representing the putative class in this case.

        10.2. Plaintiffs have satisfied the Rule 23(b)(3) class certification requirements.

        When the prerequisites of Rule 23(a) are satisfied, an action may be maintained as a class

 action when it qualifies under any one of three conditions set forth in Rule 23(b). Courts will certify

 class actions under Rule 23(b)(3) when common issues of fact and law predominate, and the class




                                                   15
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 18 of 21 PAGEID #: 3590




 mechanism is superior to other methods of relief. As discussed below, Plaintiffs contend that both

 of Rule 23(b)(3)’s requirements are met in this case.

             10.2.1.Common questions of law and fact predominate.

         The predominance requirement evaluates whether a proposed class is cohesive enough to

 merit adjudication by representation. Amchem Products, Inc. v. Windsor, 521 U.S. 591, 623 (1997).

 Predominance is established where “resolution of some of the legal or factual questions that qualify

 each class member’s case as a genuine controversy can be achieved through generalized proof, and

 if these particular issues are more substantial than the issues subject only to individualized proof.”

 Moore v. PaineWebber, Inc., 306 F.3d 1247, 1252 (2d Cir. 2002).

         Plaintiffs posit that there are numerous common questions of law and fact arising out of

 Defendants’ conduct, making this an appropriate case for resolution by means of a class action.

 Most notably, liability turns on what the proper reimbursement rate is for delivery drivers and

 whether Defendants paid that rate. Plaintiffs believe that these issues would be determined based

 on common proof, and common questions predominate in this case. See, e.g., Swigart, 288 F.R.D.

 at 186. As a result, this case is appropriate for class certification.

             10.2.2.A class action is a superior method of adjudication.

         The superiority question under Rule 23(b)(3) requires the Court to consider whether a

 class action is superior to other methods of adjudication. Rule 23(b)(3) lists four factors to be

 considered: (1) the interests of class members in individually controlling the prosecution of

 separate actions; (2) the extent and nature of other pending litigation about the controversy by

 members of the class; (3) the desirability of concentrating the litigation in a particular forum; and

 (4) the difficulties likely to be encountered in management of the class action.




                                                    16
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 19 of 21 PAGEID #: 3591




        Here, there is no evidence that putative class members have any interest in maintaining this

 litigation in separate actions. Indeed, the relative size of the individual claims in this case makes

 class resolution perhaps the only way these workers can recover their allegedly unpaid wages in an

 economical way. See, e.g., Tedrow v. Cowles, No. 2:06-cv-637, 2007 U.S. Dist. LEXIS 67391, at *8

 (S.D. Ohio 2007) (“As Plaintiffs convincingly argue, the majority of putative class members would

 not likely have their day in court on these claims if a class is not certified because of a lack of

 sophistication, lack of resources, lack of representation and similar barriers.”). Moreover,

 efficiency favors concentrating the claims in this Court, as there is no record of other, similar

 litigation pending in Ohio. A final resolution of Defendants’ liability is also fair because the case

 deals with policies affecting large numbers of employees. It avoids competing decisions on the

 issues and offers finality. There is no device that can resolve these matters as efficiently and fairly

 as a class action. Finally, no major difficulty is likely to arise in management of the class action as

 the putative class is a defined size. Class certification here promotes consistent results, giving

 Defendants “the benefit of finality and repose.” Id. (internal citations omitted). Adjudicating this

 matter as a class action is the most efficient and fair manner of resolving these claims.

    11. The proposed notice conforms to federal law.

        The proposed class notice meets the standards set forth in Rule 23(c)(2)(B). The notice

 clearly and accurately describes the nature of the action, the definition of the class certified, and

 the class claims and defenses. See generally Exhibit 2, Notice of Settlement. The notice also informs

 putative class members that they may enter an appearance through counsel if the member so

 desires and explains the binding effect of the release. The notice provides putative class members

 with an opportunity to file objections to the settlement as required by Rule 23(e)(4)(A).




                                                   17
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 20 of 21 PAGEID #: 3592




         The Court should direct distribution of the class notice in the manner described in the

 settlement agreement. The settlement agreement envisions sending the Notice by first class mail

 and email.

     12. The Court should set a hearing for final approval.

         The parties request that the Court set a hearing for final approval of the settlement to occur

 approximately 150 days after the Court grants preliminary approval of the proposed settlement.

 This date will allow a reasonable period for the class notices to be mailed and for class members to

 object or opt-out of the settlement, but it will not unduly delay the case’s adjudication. The

 timeline envisioned for administration is as follows:

  Time                                                Event
  Within 21 days of preliminary approval              Defendants will transmit class contact
                                                      information to Class Counsel and the Claims
                                                      Administrator
  Within 14 days of receiving the class list          The Claims Administrator will send the
                                                      settlement notice to the class members
  Up to 60 days after sending the notice              Class members can opt-out or object to the
                                                      settlement
  Within 45 days of the close of the notice           Plaintiffs will draft and file a motion for final
  period                                              approval
  Approximately 150 days after preliminary            The Court will hold a final fairness hearing
  approval

     13. Conclusion

         Plaintiffs ask the Court to enter an Order: (1) granting preliminary approval of the

 settlement; (2) provisionally approving Class Counsels’ request for attorneys’ fees and costs; (3)

 approving Plaintiff’s service award; (4) directing distribution of the Class Notice to class members;

 and (5) setting a final fairness hearing date.



                                                  Respectfully submitted,


                                                    18
Case: 3:17-cv-00146-TMR-SLO Doc #: 185 Filed: 05/27/21 Page: 21 of 21 PAGEID #: 3593




                                                /s/ Andrew R. Biller
                                                Andrew R. Biller
                                                Andrew P. Kimble
                                                Biller & Kimble, LLC
                                                8044 Montgomery Road, Suite 515
                                                Cincinnati, OH 45236
                                                Telephone: (513) 715-8711
                                                Facsimile: (614) 340-4620
                                                abiller@billerkimble.com
                                                akimble@billerkimble.com
                                                www.billerkimble.com

                                   Certificate of Service

        I hereby certify that a copy of the foregoing was filed electronically. Notice of this filing will

 be sent to all parties by operation of the Court’s electronic filing system.



                                        /s/ Andrew Biller
                                        Andrew Biller




                                                   19
